ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0
	The after final amendment submitted July 26, 2022 with the AFCP 2.0 cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Proposed Claim Amendments
Proposed Claims Filing Date
July 26, 2022
Amended
1
Cancelled
8
Pending
1-7, 9-16


	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search. For the purposes of appeal, the proposed amendments will not be entered, and an explanation of how the new or amended claims would be rejected is provided below.
Response to Arguments
Claim Amendment
	The applicant argues the proposed claim 1 amendment incorporates the subject matter of claim 8 (Remarks pg. 5 para. 2).
	The examiner respectfully disagrees. Previous claim 8 recited “Fe-based nanocrystals”, which refers to multiple Fe-based nanocrystals. The broadest reasonable interpretation of this limitation includes (1) multiple Fe-based nanocrystals of the same composition and/or (2) multiple Fe-based nanocrystals of different compositions. In contrast, the proposed claim amendment recites “the Fe-based nanocrystal”, which refers to the same Fe-based nanocrystal. Therefore, the proposed claim amendment is different from previous claim 8.
Applicant’s specification, such as at [0017], [0036], and [0054] recite “Fe-based nanocrystals”. Applicant’s specification, such as at [0030], [0026], [0028], [0029], recite “Fe-based nanocrystal”. Further consideration is needed to determine applicant’s support for the proposed claim amendment.
	The proposed claim amendment introduces a 112(b) rejection. Claim 1 line 6 “the Fe-based nanocrystal” renders the claim indefinite  because it lacks antecedent basis. 
Grabias as evidenced by Sichina 
Applicant’s arguments, see pg. 6 para. 2, filed May 19, 2022, with respect to Grabias as evidenced by Sichina have been fully considered and are persuasive.  The rejection of Grabias as evidenced by Sichina has been withdrawn. 
	The applicant persuasively argues that Grabias fails to satisfy that at least one of c and d (i.e. the P and Si contents) must be greater than 0 (Remarks pg. 6 para. 2).
Pon-On as evidenced by Sichina
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.
	The applicant argues the two large exothermic peaks in Pon-On correspond to first and second phase transitions, where the first peak is the formation of nanocrystalline phase alpha-Fe(Si) and the second peak is the formation of Fe-B phase (Pon-On 3.1 Differential scanning calorimetry) such that the number of exothermic peaks derived from the Fe-based nanocrystal is only one (Remarks para. spanning pgs. 7-8, pg. 8 para. 2).
	The examiner respectfully disagrees. For the purpose of examination applicant’s proposed claim amendment is being interpreted as requiring three or more exothermic peaks being derived from the same Fe-based nanocrystal. Pon-On teaches that annealing between 475 and 600°C for 2 hours results in the formation of four Fe(Si) phase peaks on the XRD patterns (3.2. X-ray diffraction patterns, Fig. 4). The DSC data in Pon-On also teaches the presence of four exothermic peaks in a range of 350 to 650°C (3.1 Differential scanning calorimetry, Figs. 1, 2). Applicant’s above argument only addresses the first two large exothermic peaks in the DSC curves. The remaining two peaks present in the DSC curves appear to correspond to the Fe(Si) phases. These two peaks occur within a temperature range of about 550 to 625°C (Figs. 1, 2) where annealing within the temperature range of 550 to 600°C results in the formation of Fe(Si) and Fe3Si(DO3) phases (Fig. 4).
Double Patenting
	The applicant argues the terminal disclaimer overcomes the nonstatutory double patenting rejection of claims 1-11 over copending Application No. 17/028,234 (Remarks pg. 9 para. 2).
	The terminal disclaimer filed July 26, 2022 listing US App No. 17/028,234 was approved on July 26, 2022. Therefore the double patenting rejection is withdrawn.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735   



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735